DETAILED ACTION
Status of Claims:
Clams 1, 2, 6-8, 11, 14-16, 18, 20, 27, 51, and 56-62 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 27, 59, and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 6:
	The claims states “aerobic microorganism includes a…or is Pseudonocardia.” This limitation renders the claim indefinite because it is not clear if it is intended to be only Pseudonocardia dioxanivorans CB1190 (CB 1190) if the microorganism is Pseudonocardia dioxanivorans CB1190 (CB 1190).

	The claims states the “anaerobic microorganisms includes a Dehalococcoides… or Dehalococcoides bacterium.” It is not clear if Dehalococcoides is intended to be different from Dehalococcoides bacterium.

Regarding Claim 27:
	The claims state the “microbial mixture…is comprised in an anaerobic aqueous environment.” The phrase “comprised in” renders the claim indefinite because it is not clear if the mixture includes an anaerobic aqueous environment or if the mixture is in an anaerobic aqueous environment. 

Regarding Claim 59:
	The claim states “at least about 75% of the second HVOC is degraded.” However, claim 58 form which claim 59 depends only requires microorganism capable of degrading to a second HVOC and not degradation to a second HVOC. It is therefore not clear what the second HVOC is limited to, or if the claim requires at least 75% degradation or the capability of 75% degradation. Claim 60 is indefinite as it depends from claim 59. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 8, 11, 14, 56, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 2014/0083934) in view of Yamamoto et al (US 20180135141).

Regarding Claim 1:
	Brown teaches the method for bioremediation of a contaminated substance, the substance being contaminated with a halogenated volatile organic compound (HVOC) and other 
	Brown does not explicitly teach a HVOC stabilizer compound. Brown further teaches that the method can degrade VOCs.
	Yamamoto teaches a method of bioremediation of HVOC stabilizer contaminated water (1,4-dioxane) (see para. 0002) comprising contacting with a HVOC stabilizer-degrading aerobic microorganisms (Pseudonocardia) (see para. 0047).
	Brown and Yamamoto are analogous inventions in the art of water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to treat water contaminated with dioxane, as disclosed by Yamamoto, with the method of Brown, because through routine experimentation one skilled in the art would have found appropriate VOCs to degrade with a known method. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, C.).

Regarding Claim 2:


Regarding Claim 6:
	Brown, as previously modified, teaches the method of claim 1.
	Brown is silent as to the microorganisms use. 
	Yamamoto further teaches the HVOC stabilizer-degrading aerobic microorganisms includes a Mycobacterium, Rhodococcus, Nocardioides, Methylosinus, Methylococcus, Methylobacterium, Polaromonas, or Pseudonocardia bacterium (see para. 0047) or is Pseudonocardia dioxanivorans CB1190 (CB 1190).
	It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified bacteria of Brown with the Pseudonocardia of Yamamoto because it has a high degradation rate and can reduce the concentration to an extremely low concentration (see Yamamoto para. 0044).

Regarding Claim 8:
	Brown, as previously modified, teaches the method of claim 1, wherein the HVOC stabilizer is 1,4-dioxane (see Yamamoto para. 0002).

Regarding Claim 11:
(TCE), cis-dichloroethylene (cDCE), vinyl chloride, or combinations thereof (see Brown para. 0009).

Regarding Claim 14:
	Brown, as previously modified, teaches the method of claim 1. 
	The combination is silent as to the degradation rate of the HVOC contaminant per day. Yamamoto further teaches that bacterial strain used has a high degradation rate able to degrade 500 mg/l dioxane to 0.017 mg/l in 12 hours (see para. 0064-0067). As greater than 500 µg/l/day is degraded Yamamoto teaches the claimed degradation rate of HVOC stabilizers. It would have been obvious to one skilled in the art to adjust the degradation rate of HVOCs to be as high as possible, and have a rate of at least 100 µg/L/day, because HVOCs are known toxins and it is desirable to remove them from the water (see Brown para. 0002). 

Regarding Claim 56:
	Brown, as previously modified, teaches the method of claim 1, wherein the contacting of the contaminated substance takes place under anaerobic conditions (anaerobic bioreactor) (see Brown para. 0009).

Regarding Claim 57:
	Brown, as previously modified, teaches the method of claim 56, wherein the HVOC stabilizer compound is degraded by the HVOC stabilizer-degrading aerobic microorganisms .

Claims 7 and 58-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 2014/0083934) in view of Yamamoto et al (US 20180135141) as applied to claim 1 above, and further in view of Shukla et al, the article “Current trends in trichloroethylene biodegradation: a review”.

Regarding Claim 7:
	Brown, as previously modified, teaches the method of claim 1.
	Brown is silent as to the microorganisms used. 
	Shukla teaches degrading trichloroethylene with HVOC-degrading anaerobic microorganisms including a Dehalococcoides, Desulfitobacterium, Dehalobacter, Dehalogenimonas, Dehalospirillum, Desulfuromonas (see pg. 104 Reductive dechlorination of TCE (anaerobic condition)), Geobacter, Clostridium, or Enterobacter, or Dehalococcoides bacterium (see pg. 106, left column, second paragraph).
	Brown, as modified, and Shukla are analogous inventions in the art of treating TCE contaminated water. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified bacteria of Brown with the Dehalococcoides as disclosed by Shukla because it is the simple substitution of one known TCE degrading bacteria with another TCE degrading bacteria, obviously resulting in the degradation of HVOC contaminants, with an expectation of success. The simple substitution of one known 

Regarding Claim 58:
	Brown, as previously modified, teaches the method of claim 57.
	Brown does not disclose that the anaerobic microorganisms are capable of degrading a first HVOC and a second HVOC, wherein the first HVOC is a product of the degradation of the second HVOC by the HVOC-degrading anaerobic microorganisms.
	Shukla teaches degrading trichloroethylene with HVOC-degrading anaerobic microorganisms including a Dehalococcoides, Desulfitobacterium, Dehalobacter, Dehalogenimonas, Dehalospirillum, Desulfuromonas (see pg. 104 Reductive dechlorination of TCE (anaerobic condition)), Geobacter, Clostridium, or Enterobacter, or Dehalococcoides bacterium (see pg. 106, left column, second paragraph). As Shukla teaches the same microorganism disclosed by the applicant they will be capable of the same degradation steps. 
	Brown, as modified, and Shukla are analogous inventions in the art of treating TCE contaminated water. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified bacteria of Brown with the Dehalococcoides as disclosed by Shukla because it is the simple substitution of one known TCE degrading bacteria with another TCE degrading bacteria, obviously resulting in the degradation of HVOC contaminants, with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR 

Regarding Claim 59:
	Brown, as previously modified, teaches the method of claim 58.
	The combination does not disclose the percentage of the second HVOC degraded before the transition to aerobic conditions. 
	Shukla further teaches that TCE will degrade to cDCE and then and VC (see pg. 106 left column, first paragraph). It would have been obvious to one skilled in the art to degrade at least 75% of the second HVOC (TCE) because it is a contaminant that is desirable to remove from the environment to the highest degree possible. 

Regarding Claim 60:
	Brown, as previously modified, teaches the, method of claim 59, wherein the first HVOC is cDCE and the second HVOC is TCE (see Shukla pg. 106 left column, first paragraph).

Claims 1, 16, 20, 27, 56, 57, 61, and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoinette et al (US 2013/0105387) in view of Yamamoto et al (US 20180135141).

Regarding Claim 1:
	Antoinette teaches the method for bioremediation of a contaminated substance, the substance being contaminated with a halogenated volatile organic compound (HVOC) and another compound (see claim 15), the method comprising contacting the contaminated substance with a microbial mixture comprising a HVOC stabilizer-degrading aerobic microorganisms and HVOC-degrading anaerobic microorganisms in an amount sufficient to lower the concentration of the contaminating HVOC and HVOC stabilizer compounds in the contaminated substance (anaerobic and aerobic microorganisms for degrading pollutants) (see para. 0050, 0052, 0053).
	Antoinette does not teach that the other compound is a HVOC stabilizer.
	Yamamoto teaches a method of bioremediation of HVOC stabilizer contaminated water (1,4-dioxane) (see para. 0002) comprising contacting with a HVOC stabilizer-degrading aerobic microorganisms (Pseudonocardia) (see para. 0047).
	Antoinette and Yamamoto are analogous inventions in the art of water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to treat water contaminated with dioxane, as disclosed by Yamamoto, with the method of Antoinette, because through routine experimentation one skilled in the art would have found appropriate VOCs to degrade with a known method. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, C.).

Regarding Claim 16:
	Antoinette teaches the microbial mixture comprising a halogenated volatile organic compound (HVOC)-degrading anaerobic microorganism and a degrading aerobic microorganism (numerous colonies of bacteria (para. 0052) that are anaerobic and aerobic (para. 0053)).
	Antoinette does not explicitly teach that the aerobic microorganism is an HVOC stabilizer-degrading aerobic microorganism.
	Yamamoto teaches a HVOC stabilizer-degrading aerobic microorganisms (Pseudonocardia) (see para. 0047).
	Antoinette and Yamamoto are analogous inventions in the art of water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to add a HVOC stabilizer-degrading aerobic microorganisms (Pseudonocardia), as disclosed by Yamamoto, to the colony (microbial mixture) of Antoinette, because HVOC stabilizer-degrading aerobic microorganisms (Pseudonocardia) and known to degrade dioxane, which is harmful to humans (see Yamamoto para. 0003) and it is desirable in Antoinette to degrade known pollutants (see Antoinette para. 0031-034).

Regarding Claim 20:
	Antoinette, as previously modified, teaches the microbial mixture of claim 16, wherein the HVOC-degrading anaerobic microorganisms can degrade a halogenated olefin, a halogenated methane, a halogenated ethane, a halogenated propane, a halogenated benzene, 

Regarding Claim 27:
	Antoinette, as previously modified, teaches the microbial mixture of claim 16, wherein the mixture is comprised in an anaerobic aqueous environment (stimulated in an anaerobic environment) (see Antoinette para. 0053). 

Regarding Claim 56:
	Antoinette, as previously modified, teaches the method of claim 1, wherein the contacting of the contaminated substance takes place under anaerobic conditions (stimulated in an anaerobic environment) (see Antoinette para. 0053).

Regarding Claim 57:
	Antoinette, as previously modified, teaches the method of claim 56, wherein the HVOC stabilizer compound is degraded by the HVOC stabilizer-degrading aerobic microorganisms after a transition of the contaminated substance from anaerobic conditions to aerobic conditions (alternation of aerobic and anaerobic) (see Antoinette para. 0050). As the same process steps as claimed are occurring the same result, degradation after the transition to aerobic, will occur.

Regarding Claim 61:


	The combination does not explicitly teach wherein the transition to aerobic conditions takes place at least 16 hours after contacting the contaminated substance with the HVOC stabilizer- degrading aerobic microorganisms. However it would have been obvious to one skilled in the art to transition after 16 hours because through routine experimentation one skilled in the art would have found appropriate lengths of time for the degradation to occur. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, II.).

Regarding Claim 62:
	Antoinette, as previously modified, teaches the method of claim 1, wherein the contaminated substance periodically transitions between aerobic and anaerobic conditions (alternation of aerobic and anaerobic) (see Antoinette para. 0050).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoinette et al (US 2013/0105387)  in view of Yamamoto et al (US 20180135141) as applied to claim 16 above, and further in view of Shukla et al, the article “Current trends in trichloroethylene biodegradation: a review”.



	Antoinette, as previously modified, teaches the microbial mixture of claim 17, wherein the aerobic microorganism comprises Pseudonocardia (see Yamamoto para. 0047).
	The combination does not teach wherein the anaerobic microorganism consortium comprises Dehalococcoides.
	Shukla teaches degrading trichloroethylene with HVOC-degrading anaerobic microorganisms including Dehalococcoides bacterium (see pg. 106, left column, second paragraph). 
	Antoinette, as modified, and Shukla are analogous inventions in the art of treating TCE contaminated water. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified bacteria of Antoinette with the Dehalococcoides as disclosed by Shukla because it is the simple substitution of one known TCE degrading bacteria with another TCE degrading bacteria, obviously resulting in the degradation of HVOC contaminants, with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.). Replacing the bacteria will obviously result in microorganisms that are capable of degrading a first HVOC and a second HVOC, wherein the first HVOC is a product of the degradation of the second HVOC by the HVOC-degrading anaerobic microorganisms because the same microorganism will inherently be capable of the same degradation.

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoinette et al (US 2013/0105387)  in view of Yamamoto et al (US 20180135141) and Shukla et al, the article “Current trends in trichloroethylene biodegradation: a review”.

Regarding Claim 51:
	Antoinette teaches the method of biodegrading one or more compounds, the method comprising: adding an effective amount of a mixture bacteria (numerous colonies of bacteria) (see para. 0052) to a composition that comprises TCE (see claim 15) and is under anaerobic conditions (stimulated in an anaerobic environment); degrading the TCE to form cDCE by metabolism of the bacteria under anaerobic conditions; degrading the cDCE by metabolism of a second bacteria after the composition transitions to aerobic conditions (alternating between anaerobic and aerobic) (see para. 0050). Antoinette does not explicitly teach degrading the TCE to cDCE and further degrading the cDCE, however as the same conditions as claimed are disclosed the same results will occur and the contaminants will degrade in the same way. 
	Antoinette does not teach that the bacteria mixture includes of Pseudonocardia and Dehalococcoides or that the composition includes 1,4-dioxane and degrading the 1,4-dioxane by metabolism of the Pseudonocardia bacteria after the composition transitions to aerobic conditions.
 	Yamamoto teaches a method of bioremediation of HVOC stabilizer contaminated water (1,4-dioxane) (see para. 0002) comprising contacting with a HVOC stabilizer-degrading aerobic microorganisms (Pseudonocardia) (see para. 0047).

	Shukla teaches degrading trichloroethylene with HVOC-degrading anaerobic microorganisms including Dehalococcoides bacterium (see pg. 106, left column, second paragraph). 
	Antoinette, as modified, and Shukla are analogous inventions in the art of treating TCE contaminated water. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified bacteria of Antoinette with the Dehalococcoides as disclosed by Shukla because it is the simple substitution of one known TCE 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133.  The examiner can normally be reached on M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        9/28/2021